FILED
                             NOT FOR PUBLICATION                            NOV 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAROLD B. SHAMBURGER,                            No. 09-15854

               Plaintiff - Appellant,            D.C. No. 3:07-CV-04597-JSW

  v.
                                                 MEMORANDUM *
R. KIRKLAND; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       California state prisoner Harold B. Shamburger appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging claims for

retaliation and various constitutional violations stemming from his placement and

continuing confinement in administrative segregation because of his validation as a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prison gang member. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam), and we

affirm.

      The district court properly dismissed Shamburger’s retaliation claim and his

Eighth Amendment claim challenging the conditions of his confinement because

he did not exhaust his administrative remedies with regard to these claims. See

Woodford v. Ngo, 548 U.S. 81 (2006) (Prison Litigation Reform Act requires

prisoners to exhaust administrative remedies prior to bringing suit).

      The district court properly granted summary judgment on Shamburger’s due

process claim challenging his initial placement in administrative segregation as

time-barred. See Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004)

(California personal injury statute of limitations applies to section 1983 actions);

Elliott v. City of Union City, 25 F.3d 800, 802 (9th Cir. 1994) (under California

law, statute of limitations tolled for two years for prisoners).

      The district court properly granted summary judgment on Shamburger’s

claim that his revalidation as an active member of the Black Guerrilla Family

prison gang in 2006 violated his due process rights, because the revalidation was

based on “some evidence.” See Bruce v. Ylst, 351 F.3d 1283, 1287-88 (9th Cir.

2003) (prison gang validation proceeding subject to “some evidence” standard).


                                            2                                   09-15854
      Shamburger’s remaining contentions are unpersuasive.

      We construe Shamburger’s motion for judicial notice as citations to

supplemental authorities. See Fed. R. App. P. 28(j).

      AFFIRMED.




                                         3                                  09-15854